Opinion issued July 24, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-13-00168-CR
                           ———————————
                     CARL EDMOND YANCY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Case No. 1239111


                         MEMORANDUM OPINION

      A jury found appellant, Carl Edmond Yancy, guilty of the offense of

aggravated sexual assault of a child under fourteen years of age.1 After finding

1
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(i), (a)(2)(B) (Vernon Supp. 2013).
true the allegation in an enhancement paragraph that he had previously been

convicted of a felony, the jury assessed appellant’s punishment at confinement for

forty-five years and a fine of $10,000. In three issues, appellant contends that the

evidence is legally and factually insufficient to support his conviction and the trial

court erred in supplementing the jury charge at punishment and denying his motion

for mistrial.

       We affirm.

                                    Background

       The complainant testified that in 2001, when she was in the third grade and

living in an apartment with her mother, sister, and appellant, who was her mother’s

boyfriend, appellant began “touching [her] breasts.” In 2002, when she was “nine

or ten years old,” appellant began “[i]nserting his penis into [her] vagina . . . once

or twice a week” while her mother was at work. The complainant could not

remember the details of the first incident; however, each time, the sequence of

events was generally the same: appellant would call her into his room, she would

remove her clothing and get into his bed, and he would “get on top” of her.

Although she reported appellant’s conduct to her mother, she was unsuccessful in

finding new living arrangements.

       In 2005, the complainant’s mother was hit and killed by a car. Thereafter,

the complainant and her sister continued to live with appellant, and his “acts”

                                          2
increased because her mother “wasn’t there to stop him.”         By the time the

complainant was twelve years old, appellant was sexually assaulting her “three to

four times a week.” And he required her to “have sex with him in [his] room for a

certain amount of time” anytime she “got in trouble.” Appellant would say to the

complainant the word, “tonight,” which meant that she was to go to his room. She

could not remember the exact dates of the assaults because he had assaulted her

“hundreds of times.”    The complainant did not report appellant’s conduct to

anyone at that time because she “didn’t trust anybody” and “didn’t know what

would happen.” She was afraid that she and her sister, who has “special needs,”

might be separated.

      The complainant further testified that in 2006, she and her sister moved with

appellant to an apartment in Webster, Texas, where she developed a close

friendship with a high-school classmate, who also lived in the same apartment

complex. On April 1, 2009, upon learning that appellant was being evicted from

the apartment and intended to move to San Antonio, the complainant and her sister

decided to run away, and they contacted the complainant’s classmate.

      The girls went to the classmate’s house, where they told Kathy Brown about

appellant’s conduct.    Brown notified law enforcement authorities, and the

complainant, who was then sixteen years old, was taken into custody by the




                                        3
Department of Family and Protective Services. Her sister, who was then eighteen

years old, went to live with her biological father.

      On cross-examination, the complainant testified that appellant was strict,

made her do her homework, and wanted her to do well in school and behave. He

had been very protective of her since her mother had died, and he was afraid to

leave her alone. The complainant admitted that she had had some disciplinary

problems in school and had come forward with her allegations against appellant

“coincidentally” at the same time he was about to move her to San Antonio. She

agreed that she knew her allegations would “put an end to [it],” but she explained

that her “plan was to get away from [appellant].”

      Brown testified that her daughter and the complainant were “best friends”

and talked with each other every day. Brown periodically saw appellant walking

to a store or riding his bicycle, and she had had numerous conversations with him.

He explained to her that the complainant’s mother had been killed while trying to

cross a highway on foot and, since that time, the complainant and her sister had

continued to live with him because their biological father was unable to care for

them. Brown noted that appellant was very protective of the complainant and,

when she came to visit, appellant would escort her to Brown’s home, and Brown

would walk her home. She also noted that the complainant addressed appellant by

his first name, “Carl,” and displayed animosity toward him.        Brown further

                                           4
explained that on April 1, 2009, the complainant and her sister came to her house

and, although the complainant was crying and initially did not want to talk, she

told Brown “what was going on.”          Brown then reported the matter to law

enforcement authorities.

      Dr. Lawrence Thompson, Director of Therapy at the Harris County

Children’s Assessment Center (“CAC”), testified that “in more than half of all

cases of child sexual abuse, there is a delayed disclosure.” The delay can be “days

or weeks or months,” but it is “not uncommon for . . . years, decades, or even a

lifetime [to] go by” before a person discloses sexual abuse they suffered as a child.

Thompson explained that if a child makes such disclosure “to a caregiver like a

mother,” who then does not protect the child from further abuse, the child is

thereafter less likely to make disclosure to others.       And “dependence on a

perpetrator . . . can contribute to delayed disclosure.” Thompson further explained

that, as a “protective mechanism,” some children respond to trauma by displaying

a “flat effect,” that is, appearing unaffected and showing no outward signs that

might prompt someone to ask questions.

      Tarra Kerr, a CAC sexual assault nurse examiner, testified that she examined

the complainant on April 1, 2009.       The complainant “reported [a] history of

vaginal and anal penetration by [appellant]” and that she had “been unsafe since

fourth grade . . . when he started sexually abusing [her].” The last assault had

                                         5
occurred on March 31, 2009.         From her examination, Kerr noted no “acute

injuries” or any findings that either indicated or precluded the reported activity.

Kerr explained that a finding of “no injuries” is not “inconsistent with a claim of

sexual abuse” because “injuries are rarely found” in sexual assault examinations.

       Zury Phillips, a DNA Analyst at the Harris County Institute of Forensic

Sciences, testified that in 2012, she tested a series of oral, vaginal, and anal swabs

taken from the complainant in 2009. Zury noted that appellant was excluded as a

source of the DNA profiles found on these samples.

       After the jury found appellant guilty, the complainant’s sister, during the

punishment phase of the trial, testified that appellant had engaged in sexual

intercourse with her on a weekly basis beginning when she was twelve years old;

she had witnessed appellant “on top of” the complainant in his bed; and she and the

complainant had discussed trying to get away from appellant because they were

“tired of it.”

                            Sufficiency of the Evidence

       In his first issue, appellant argues that the evidence is legally and factually

insufficient to support his conviction because the complainant’s testimony was not

credible or corroborated by physical evidence.

       We review the legal sufficiency of the evidence by considering all of the

evidence “in the light most favorable to the prosecution” to determine whether any

                                          6
“rational trier of fact could have found the essential elements of the offense beyond

a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 31819, 99 S. Ct. 2781,

2788–89 (1979). Our role is that of a due process safeguard, ensuring only the

rationality of the trier of fact’s finding of the essential elements of the offense

beyond a reasonable doubt. See Moreno v. State, 755 S.W.2d 866, 867 (Tex.

Crim. App. 1988). We give deference to the responsibility of the fact finder to

fairly resolve conflicts in testimony, weigh evidence, and draw reasonable

inferences from the facts. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim.

App. 2007). However, our duty requires us to “ensure that the evidence presented

actually supports a conclusion that the defendant committed” the criminal offense

of which he is accused. Id. We now review the factual sufficiency of the evidence

under the same appellate standard of review as that for legal sufficiency. Ervin v.

State, 331 S.W.3d 49, 52–56 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d.).

      A person commits the offense of aggravated sexual assault of a child under

the age of fourteen if the person “intentionally or knowingly . . . causes the

penetration of the anus or sexual organ of a child by any means” and the

complainant is “younger than 14 years of age.”           TEX. PENAL CODE ANN.

§.22.021(a)(1)(B)(i), (a)(2)(B) (Vernon Supp. 2013).

      Here, the complainant testified that in 2002, when she was “nine or ten years

old,” appellant began “[i]nserting his penis into [her] vagina . . . once or twice a

                                         7
week” while her mother was at work. A conviction under section 22.021 “is

supportable on the uncorroborated testimony” of a complainant. See TEX. CODE

CRIM. PROC. ANN. art. 38.07(a) (Vernon Supp. 2013); Bryant v. State, 340 S.W.3d
1, 14 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d) (stating child complainant’s

testimony, standing alone, is sufficient to support conviction for aggravated sexual

assault of child); Sandoval v. State, 52 S.W.3d 851, 854 & n.1 (Tex. App.—

Houston [1st Dist.] 2001, pet. ref’d). The additional requirement of article 38.07,

i.e., that the complainant inform another person of the offense within one year after

the offense is alleged to have been committed, does not apply when, as here, the

complainant was seventeen years of age or younger at the time of the offense. See

TEX. CODE CRIM. PROC. ANN. art. 38.07(b)(1). Here, from the complainant’s

testimony alone, the jury could have reasonably concluded that appellant

intentionally or knowingly caused the penetration of the sexual organ of a child

under fourteen years of age. See TEX. PENAL CODE ANN. §.22.021(a)(1)(B)(i),

(a)(2)(B). Moreover, Kerr testified that on April 1, 2009, the complainant reported

to her a “history of vaginal and anal penetration by [appellant]” and that she had

“been unsafe since fourth grade . . . when he started sexually abusing [her].”

      Appellant argues that the evidence is insufficient because the complainant’s

testimony is not corroborated by medical evidence. The record shows that, in

April 2009, a medical examination was performed on the complainant. Although

                                          8
the examination revealed no “acute injuries” or any findings that either indicated or

precluded the reported activity, and appellant was excluded as a source of the DNA

profiles found on samples obtained from the complainant, such corroborating

evidence is not required. See TEX. CODE CRIM. PROC. ANN. art. 38.07(a)–(b);

Bryant, 340 S.W.3d at 14. And Kerr explained that a finding of “no injuries” is not

“inconsistent with a claim of sexual abuse” because “injuries are rarely found” in

sexual assault examinations.

      Appellant also argues that the complainant’s testimony was not credible

because she “bypassed many opportunities over the years to alert the police, school

counselors, teachers, or friends of the abuse”; “claimed that her mother never

confronted Appellant or called the police after she told her mother that Appellant

had sexually abused her”; and “did not even tell her best friend . . . until shortly

before Appellant planned to move her to San Antonio.” Appellant asserts that the

complainant’s testimony shows that she invented a “tale of hidden sexual abuse to

keep Appellant from separating her from her friends in Webster.”

      Dr. Thompson testified that “in more than half of all cases of child sexual

abuse, there is [a] delayed disclosure.” And the delay can be “days or weeks or

months,” but it is “not uncommon for . . . years, decades, or even a lifetime [to] go

by” before a person discloses sexual abuse they suffered as a child.         And he

explained that circumstances such as having previously made disclosure to a

                                         9
caregiver who did not then protect the child and dependence on the perpetrator can

each contribute to a further delayed disclosure. The testimony reveals the presence

of both circumstances in this case.

      The jury is the sole judge of the facts, the credibility of the witnesses, and

the weight to be given the witnesses’ testimony. See Williams, 235 S.W.3d at 750.

In this case, the jury made the determination that the complainant’s testimony was

credible. We act only to ensure that the jury reached a rational decision. See

Moreno, 755 S.W.2d at 867. Viewing the evidence in the light most favorable to

the verdict, a rational trier-of-fact could have found beyond a reasonable doubt all

the essential elements of the offense of aggravated sexual assault of a child under

fourteen years of age. See Williams, 235 S.W.3d at 750. Accordingly, we hold

that the evidence is sufficient to support appellant’s conviction.

      We overrule appellant’s first issue.

                                      Charge Error

      In his second issue, appellant argues that the trial court erred in not

instructing the jury “during the punishment phase [of trial] on the reasonable doubt

standard of proof concerning extraneous offenses” because the complainant’s sister

testified that appellant “made [her] have sex” with him in his room “[e]very week,”

beginning when she was twelve years old. Appellant asserts that although the trial

court “supplemented the jury charge with the proper instruction and then read the

                                           10
supplemental [instruction] to the jury before the jury reached [its] verdict,” the

error of “initially failing to include the instruction” was not cured. He further

asserts that he was not allowed to make additional closing arguments to “ensure

that the jury clearly understood” the instruction.

      In regard to the admissibility of evidence of extraneous offenses and bad

acts during the punishment phase of trial, the Texas Code of Criminal Procedure

provides, in pertinent part, as follows:

      Regardless of the plea and whether the punishment be assessed by the
      judge or the jury, evidence may be offered by the state and the
      defendant as to any matter the court deems relevant to sentencing,
      including but not limited to the prior criminal record of the defendant,
      his general reputation, his character, an opinion regarding his
      character, the circumstances of the offense for which he is being tried,
      and, notwithstanding Rules 404 and 405, Texas Rules of Evidence,
      any other evidence of an extraneous crime or bad act that is shown
      beyond a reasonable doubt by evidence to have been committed by
      the defendant or for which he could be held criminally responsible,
      regardless of whether he has previously been charged with or finally
      convicted of the crime or act.

TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a)(1) (Vernon Supp. 2013). Thus, a

trier-of-fact may not consider evidence of an extraneous offense or bad act in

assessing punishment unless it first concludes beyond a reasonable doubt that the

defendant committed the offense or act. Id.; see also Huizar v. State, 12 S.W.3d
479, 484 (Tex. Crim. App. 2000); Fields v. State, 1 S.W.3d 687, 688 (Tex. Crim.

App. 1999). If the trier-of-fact determines beyond a reasonable doubt that the



                                           11
defendant committed the offense or act, it may then use the evidence however it

chooses in assessing punishment. Huizar, 12 S.W.3d at 484.

       When evidence of extraneous offenses or bad acts is admitted during the

punishment phase of a trial, the trial court must instruct the jury that the evidence

may only be considered if it proves the commission of the offense or bad act

beyond a reasonable doubt. See TEX. CRIM. PROC. CODE ANN. art. 36.14 (Vernon

2007) (providing trial court shall instruct jury on “law applicable to the case”);

Huizar, 12 S.W.3d at 483–84 (stating that article 37.07, section 3(a), is “law

applicable” in non-capital punishment cases and trial courts are required to sua

sponte instruct juries on beyond-a-reasonable-doubt standard concerning

extraneous offenses and bad acts). Because a trial court bears the responsibility to

so instruct a jury, a defendant is not required to make an objection to preserve

error, and the failure to so instruct the jury constitutes error. Huizar, 12 S.W.3d at

484.

       Here, the complainant’s sister, during the punishment phase of trial, testified

that appellant “made [her] have sex” with him in his room “[e]very week,”

beginning when she was twelve years old. At the close of the punishment phase,

and outside the presence of the jury, the trial court tendered a proposed jury charge

to the parties, and each affirmatively stated that it had no objection to the proposed

charge. It is undisputed that the proposed charge did not contain an instruction on

                                          12
the beyond-a-reasonable-doubt standard for extraneous offenses and bad acts. The

trial court then read the charge to the jury, each side gave its closing argument,

and, at approximately 5:00 p.m., the jury began deliberations. At 6:07 p.m., the

trial court, having realized that it had not given the jury an extraneous-offense

instruction, instructed the jury “to stop deliberations” and return the next Monday.

      The next Monday, after discussion with counsel for appellant and the State,

the trial court, outside the presence of the jury, noted that at the request of

appellant and with the agreement of the State, it would supplement its charge with

the following instruction:

            You may consider evidence of an extraneous crime or bad act
      in assessing punishment, even if the defendant has not yet been
      charged with or finally convicted of the crime or act. However, you
      may consider such evidence only if the extraneous crime or bad act
      has been shown by the State beyond a reasonable doubt to have been
      committed by the defendant or is one for which the defendant could
      be criminally—could be held criminally responsible.
             The prosecution does not have to prove an extraneous crime or
      bad act beyond all possible doubt. The prosecution’s proof must
      exclude all reasonable doubt concerning the extraneous crime or bad
      act.
             Therefore, if you find and believe beyond a reasonable doubt
      that the defendant committed an extraneous crime or bad act or could
      be held criminally responsible for an extraneous crime or bad act, then
      you may consider such evidence in assessing the defendant’s
      punishment. However, if you have a reasonable doubt that the
      defendant committed an extraneous crime or bad act or could be held
      criminally responsible for the extraneous crime or bad act, then you
      will not consider such evidence in assessing punishment.



                                         13
Appellant and the State each affirmatively stated that it had no objections to the

instruction.

      The trial court then informed the jury:

      Good morning members of the jury . . . . The reason for this delay is
      because the Court has become aware that . . . another instruction was
      necessary. It was omitted from the first instruction given to you on
      Friday. That new instruction is on Page 3 now. They’re not
      numbered, but Page 3 of the instruction starts with, “you may consider
      evidence,” and then it ends with, “in assessing punishment.”
      Everybody have that page? Okay. Since that’s part of the Court’s
      charge, it needs to be read in context with the Court’s charge. I’m
      going to read the Court’s charge to you again.

      After it read the instruction to the jury, the trial court further instructed it as

follows: “Members of the jury, retire to the jury room and restart your

deliberations using this in place of the other one. Thank you.”

      Appellant asserts that the “fact that the trial court supplemented the jury

charge with the proper instruction and then read the supplemental charge to the

jury before the jury reached a verdict did not cure the trial court’s error of initially

failing to include the instruction.”

      Texas Code of Criminal Procedure article 36.16, which governs the “Final

Charge,” provides as follows:

             After the judge shall have received the objections to his main
      charge, together with any special charges offered, he may make such
      changes in his main charge as he may deem proper, and the defendant
      or his counsel shall have the opportunity to present their objections
      thereto . . . , and thereupon the judge shall read his charge to the jury
      as finally written, together with any special charges given, and no

                                          14
      further exception or objection shall be required of the defendant in
      order to preserve any objections or exceptions theretofore made. After
      the argument begins no further charge shall be given to the jury unless
      required by the improper argument of counsel or the request of the
      jury, or unless the judge shall, in his discretion, permit the
      introduction of other testimony, and in the event of such further
      charge, the defendant or his counsel shall have the right to present
      objections . . . .

TEX. CRIM. PROC. CODE ANN. art. 36.16 (Vernon 2006). The Texas Court of

Criminal Appeals has concluded that, in light of the purpose of article 36.16, a trial

court may before verdict withdraw and correct its charge if convinced an erroneous

charge has been given. Smith v. State, 898 S.W.2d 838, 855 (Tex. Crim. App.

1995) (declining to reverse when trial court corrected erroneous jury charge after

jury began deliberations).

      Here, the trial court determined that the charge as initially given allowed the

jury to consider the testimony of the complainant’s sister without first determining

beyond a reasonable doubt that appellant committed the alleged extraneous acts.

Thus, the trial court supplemented the charge to comply with the statute. See TEX.

CRIM. PROC. CODE ANN. art. 37.07, § 3(a)(1); Huizar, 12 S.W.3d at 483–84 (stating

trial court is required to sua sponte instruct jury on beyond-a-reasonable-doubt

standard concerning extraneous offenses and bad acts).

      Accordingly, we hold that the trial court did not err when it issued the

supplemental instruction and directed the jury to consider the charge as

supplemented. See Smith, 898 S.W.2d at 854–55 (holding that charge may be
                                         15
amended any time prior to verdict); Bustillos v. State, 464 S.W.2d 118, 125 (Tex.

Crim. App. 1971) (holding that “the court may before verdict withdraw and correct

its charge if convinced an erroneous charge has been given”). When, as here, we

determine that charge error did not occur, our analysis ends. See Kirsch v. State,

357 S.W.3d 645, 649 (Tex. Crim. App. 2012).

      Appellant further asserts that the charge was modified without the

opportunity for further argument. The record, however, shows that the trial court

gave both sides the opportunity to reargue, and both declined.

      We overrule appellant’s second issue.

                                        Mistrial

      In his third issue, appellant argues that the trial court erred in denying his

motion for mistrial because the complainant, during her testimony, stated that he

had been “in jail for a period of time,” which “left the jury with the impression that

[he] was generally a criminal” and “allowed the State to impeach [him] with his

past criminal history without [him] taking the witness stand.”2

      We review a trial court’s ruling on a motion for mistrial for an abuse of

discretion. Archie v. State, 221 S.W.3d 695, 699 (Tex. Crim. App. 2007); Bryant,


2
      Appellant complains that the trial court erred in denying his “motion for new
      trial.” However, because he complains about the portion of the record in which
      the trial court denied his motion for mistrial and the record does not reflect that he
      filed a motion for new trial, we interpret his complaint to be that the trial court
      erred in denying his motion for mistrial.
                                            16
340 S.W.3d at 12.      “Only in extreme circumstances, where the prejudice is

incurable, will a mistrial be required.” Hawkins v. State, 135 S.W.3d 72, 77 (Tex.

Crim. App. 2004). A trial court may properly declare a mistrial “if a verdict of

conviction could be reached but would have to be reversed on appeal due to an

obvious procedural error.” Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App.

1999). Whether an error necessitates a mistrial must be made by examining the

facts of each case. Hernandez v. State, 805 S.W.2d 409, 413–414 (Tex. Crim.

App. 1990). And we must uphold the trial court’s ruling if it lies within the zone

of reasonable disagreement. Archie, 221 S.W.3d at 699.

      Appellant asserts that the complainant, during direct examination,

improperly testified that he had previously been in jail, as follows:

      [State]:                   Do you remember about where you lived then?
      [Complainant]:             . . . . I remember the apartments in my head,
                                 visually.
      [State]:                   So it was an apartment?
      [Complainant]:             Uh-huh.
      [State]:                   And it was the same thing, that would have been
                                 your mother, yourself—
      [Complainant]:             My mother, myself. I believe Carl was in jail for
                                 that period of time.
      [Defense Counsel]:         Your Honor, I’m going to object.
      THE COURT:                 All right. Sustained.
      [Defense Counsel]:         Judge, I’d ask that the jury be . . . instructed to
                                 disregard that last statement.
      THE COURT:                 Disregard that last comment by the witness.

                                           17
      [Defense Counsel]:         And I move for a mistrial.
      THE COURT:                 That’s denied.

(Emphasis added.) Appellant further asserts that the trial court’s instruction to

disregard the complainant’s statement was “not sufficient to remove the harmful

impression” and “only the granting of a new trial would remove the incurable

prejudice” of the statement.

       Declaring a mistrial based on improper testimony is required only when the

evidence is “clearly prejudicial to the defendant and is of such character as to

suggest the impossibility of withdrawing the impression produced on the minds of

the jurors.” Russeau v. State, 171 S.W.3d 871, 885 (Tex. Crim. App. 2005).

Otherwise, a prompt instruction to disregard generally cures the prejudicial effect

of improper testimony, even that regarding extraneous offenses. Lopez v. State,

314 S.W.3d 70, 73 (Tex. App.—Waco 2010, no pet.); see Marshall v. State, 210
S.W.3d 618, 628–29 (Tex. Crim. App. 2006). Generally, harm from testimony that

implies that a defendant has been previously incarcerated will be cured by a

prompt instruction to the jury to disregard. Lopez, 314 S.W.3d at 73 (citing Kemp

v. State, 846 S.W.2d 289, 308 (Tex. Crim. App. 1992); Jackson v. State, 287
S.W.3d 346, 354 (Tex. App.—Houston [14th Dist.] 2009, no pet.)). “[O]nly in the

most egregious cases when there is an ‘extremely inflammatory statement’ is an

instruction to disregard . . . considered an insufficient response by the trial court.”


                                          18
Will. v. State, 417 S.W.3d 162, 176 (Tex. App.—Houston [1st Dist.] 2013, pet.

ref’d) (citations omitted). Otherwise, the curative instruction will tend to have

force. Id. (citing Moore v. State, 999 S.W.2d 385, 405 (Tex. Crim. App. 1999)).

      In Murray v. State, a police officer, during his testimony, mentioned the

defendant’s parole officer, which the defendant asserted constituted an improper

reference to his prior incarceration. 24 S.W.3d 881, 892 (Tex. App.—Waco 2000,

pet. ref’d).    The trial court immediately instructed the jury to disregard the

statement and denied the defendant’s motion for mistrial. Id. The court of appeals

held that the trial court did not err in denying the motion for mistrial because the

testimony was not so inflammatory as to suggest that the curative instruction was

inadequate. Id.

      Here, as in Murray, the objectionable reference to appellant having been “in

jail” was immediately followed by the trial court’s instruction to disregard the

comment.       See id.   And we presume that the jury heeded the trial court’s

instruction. See Bryant, 340 S.W.3d at 13. We note that the objected-to comment

did not come from a police officer, who asserted that he had spoken with a parole

officer, but from the complainant, who stated only that she “believed” that

appellant had been in jail. We conclude that the complainant’s testimony was not

so inflammatory as to suggest that the trial court’s curative instruction was

inadequate. See Murray, 24 S.W.3d at 892; see also Williams, 417 S.W.3d at 176.

                                        19
Accordingly, we hold that the trial court did not err in denying appellant’s motion

for a mistrial.

       We overrule appellant’s third issue.

                                    Conclusion

       We affirm the judgment of the trial court.




                                              Terry Jennings
                                              Justice

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                         20